Citation Nr: 1632080	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-43 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The hearing transcript is associated with the record.

The issues of entitlement to service connection for disabilities of the right hip and right leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee arthritis had onset in service.

2.  It is not shown that the pre-existing left knee cartilage tear underwent a permanent increase in severity during service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran's left knee cartilage tear was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran has a current left knee disability including degenerative joint disease.  See December 2009 VA knee examination.  As far as in-service incurrence, the Veteran entered service with a left knee cartilage tear which was noted on his February 1969 examination prior to service entry.  Within a week of entry into service, he was diagnosed with left knee arthritis and he was cleared for separation.  See June 1969 report of medical history.  Left knee cartilage tear is a different disability than left knee arthritis; the evidence suggests that the Veteran was first diagnosed with left knee arthritis during service; however, upon initial review it was not clear that the disability had onset in service.

In March 2016, the Board requested an expert medical opinion regarding the Veteran's left knee arthritis.  The provider stated that the Veteran's left knee arthritis did not pre-exist service.   As the evidence of record reflects the Veteran did not have left knee arthritis prior to service and he was diagnosed with it during service, the criteria for service connection are met.   

In regard to the left knee cartilage tear, this disability was noted on the Report of Medical Examination at entry into service.  A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   The condition must generally be documented on a Report of Medical Examination in order to be "noted."  38 C.F.R. § 3.304(b) ("Only such conditions as are recorded in examination reports are to be considered noted.").  

As such, the Veteran is not presumed sound with regard to his left knee cartilage tear.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Veteran bears the burden of showing the pre-existing condition worsened in service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  

In this case, the Veteran has not met his burden of showing that his pre-existing cartilage tear was permanently worsened beyond the normal course of the disease.  Moreover, the only competent medical opinions of record on the issue state that the Veteran's left knee cartilage tear was not aggravated by active service.  See December 2009 VA examination report; April 2016 Expert Medical Opinion.   As such, service connection for the left knee cartilage tear must be denied.  


ORDER

Service connection for left knee arthritis is granted.

Service connection for a left knee cartilage tear is denied. 


REMAND

The Veteran asserts that he has a right hip and right leg disability that are secondary to his now service-connected left knee disability.  He has never been afforded VA examinations with regard to these claims.  On remand, an examination(s) should be provided.  Updated VA treatment records should be associated with the claims file.  Also notify the Veteran and ask him to identify any private treatment for his right hip and right leg disabilities and attempt to obtain any records identified with his assistance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file; continue to associate updated VA treatment records with the claims file until the case is recertified to the Board.

2.  Request that the Veteran identify any pertinent missing private treatment notes regarding his claimed right hip and right leg disabilities and attempt to obtain any identified records with his assistance.

3.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed right hip and right leg disabilities.  After reviewing the claims file, the examiner should:

(A) Identify any disabilities found to be present of the right hip and right leg.

(B) Opine as to whether the Veteran's right hip and right leg disabilities (if present) had onset in service or are otherwise related to service. 

(C) Opine as to whether the Veteran's right hip and right leg disabilities (if present) had onset were caused or aggravated by his service-connected knee disability

Full rationale must be provided for all opinions expressed.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


